The determination that respondent committed the offense of harassment in the second degree and violated an order of protection, was supported by a fair preponderance of the credible evidence (see Penal Law § 240.26 [2]; Family Ct Act § 832). A witness testified that respondent followed him and petitioner for several blocks, that respondent and petitioner argued, and that the witness and petitioner walked in a different direction in an effort to avoid respondent. There exists no basis to disturb the credibility determinations of the Referee (see Matter of Hunt v Hunt, 51 AD3d 924, 925 [2008]).
We have considered respondent’s remaining arguments and *620find them unavailing. Concur — Andrias, J.E, Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.